Title: To George Washington from Benjamin Tallmadge, 24 November 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Fairfield Novr 24th 1780 6 OClock A.M.
                        
                        I take this earliest opportunity to inform your Excellency that I have returned from Long Island with the
                            Troops ordered for my Command. I have no time to be particular, as I have not yet obtained a Return of the Prisoners, or
                            the Articles taken at fort St George, near Smith’s house, they having not all arrived at this Place As I am sure your
                            Excellency must be concerned for the Detachmt having never heard from us since the Commd was ordered, this must serve to
                            inform you that your Excellency’s orders of the 11th inst. have been most punctually executed and with very little loss on
                            our Part. I have the honor to be &c.
                        
                            B. Tallmadge
                        
                        
                            N.B. The original was dated the 25th thro’ mistake.
                        

                    